DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.
 
Status of the Claims
Claims 1-12, 14-18, 28-34, and 36-43 are pending.
Claims 11, 12, and 38-41 are withdrawn from consideration as being directed to non-elected inventions.  Applicants are reminded that in response to the Requirement for Restriction mailed 19 July 2018, applicants elected the composition of “Example 1” as the representative composite depot, the composite of “Example 1” containing a PEG-SAP hydrogel.  Newly amended and submitted claims 11, 12, and 38-41 are directed to an invention that is independent or distinct from the invention originally examined owing to the modification to the PEG precursor being distinct from those originally elected by applicants.  Since applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-10, 14-18, 28-34, 36, 37, 41, and 42 are rejected.

Response to Amendment
The Declaration of inventor Arthur Driscoll under 37 CFR 1.132 filed 5 August 2021 is insufficient to overcome the rejection of claims 1-5, 9-12, 14-18, and 28-37 based upon the combined teachings of Jarrett I, Jarrett II, Robinson, and Borgia as set forth in the last Office action because the inventor declarant offers nothing but his opinion on the ultimate question of patentability, while ignoring the fact that the presented claims were rejected over the knowledge available to the skilled artisan via the combined teachings of Jarrett I, Jarrett II, Robinson, and Borgia, and not the teachings of Jarrett I alone.
Applicants are reminded that opinion testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.  While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive.  In re Chilowsky,306 F.2d 908, 134 USPQ 515 (CCPA 1962).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, the inventor declarant attempts to assert that the art of record teaches away from the combination proposed by focusing on the punctal plug embodiment of the teachings of Jarrett 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 14-18, 28-34, 36, 37, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
When a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  Here, applicants’ claims require the “controlled release of the therapeutic agent into the eye, and wherein an index of composite depot residue retention (IRR) is less than 1.0, with IRR being a time to full dissolution of the composite depot divided by a time to release of 100% of the therapeutic agent.”  Applicants are reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  
Here, “release of 100% of the therapeutic agent” can refer to either the release of 100% of the therapeutic agent from the composite depot, in which case an “IRR” of less than 1.0 is impossible as the drug will have been 100% released from the depot when the composite depot is 100% dissolved, or “release of 100% of the therapeutic agent” could refer to the release of therapeutic agent from the embedded hydrolytically degradable particles.  While this is the interpretation the examiner will apply in an effort to ensure as compact prosecution as is currently possible, applicants are reminded that it is improper to import limitations into a claim.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (indicating that “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 10, 14-18, 28-34, 36, 37, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett I (U.S. 8,563,027), in view of Jarrett II (U.S. PGPub. 2013/0071462), and Robinson (WO2010/0111449).
Applicants’ claims are directed towards methods of treating ocular conditions by placing into the anterior chamber of an eye a xerogel containing embedded hydrolytically degradable particles of less than 55 microns of a differing material than that of the hydrogel to deliver an active agent once ocular fluid converts the xerogel into a hydrogel, where the xerogel matrix represents at least 30% of the dry weight of the combined weight of matrix and particles, and where the depot dissolves prior to the complete release of active agent from the embedded particles.  Applicants’ claims recite various parameters which these compositions are to provide when used in the manner claimed; applicants are reminded that “[a] patent applicant is free to recite features of an apparatus either structurally or functionally . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.” In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997) (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case.)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Jarrett I describes compositions and methods of treating disease by the placement of a dehydrated and crosslinked polymeric depot containing an active agent which is configured to absorb water and convert to a hydrogel when placed in an ocular environment to delivery ocular agents for the treatment of ocular diseases of the posterior segment including each of glaucoma.  (Abs., Col.34, L.6-21).  These compositions swell and lock in place and degrade over time, (Col. 2, L.25-28; Col.3, L.58-64), and can be configured to dissolve and be absorbable over days, weeks, or months depending on the drug selected, disease being treated, duration of release desired, and release profile of the drug selected for inclusion into the depot.  (Col.22, L.50-53).  These hydrogels are described as, in certain embodiments, incorporating drug in the form of particles encapsulating the active agent which releases the drug via, for example, diffusion or degradation of the particle.  (Col.6, L.55-67).  Hydrogels incorporating active agents incorporated within other polymer systems is a specifically described embodiment of such implantable xerogels.  (Col.18, L.12-19).  While punctal plugs are a particularly recited embodiment, specifically envisaged alternatives include subconjunctival injection to permit the active agents to penetrate the sclera.  (Col.7, L.19-36).  The gels in question are to be assembled from multi-armed precursors, for example 6-8 armed precursors with each arm having a MW in the range of about 1,000-40,000.  (Col.10, L.28-34).  Rods represent an exemplary shape of Id., see also Col.36, L.31-56).  Jarrett I indicates that these hydrogels can be selected and modified to release agent over a window of days, weeks, or months, (Col.22, L.44-53), which when taken into consideration with the dissolution times described for the depots, provide what applicants describe as “IRR” ranges overlapping and therefore rendering obvious those values of the instant claims.  Applicant’s elected succinimidyl adipate is specifically recited as a particular material which can be used to provide a biodegradable linkage to the hydrogels into which they are incorporated.  (Col.22, L.54 – Col.23, L.19).  Jarrett I indicates that the hydrogels used to form the plugs are hydrolytically biodegradable, designed to degrade anywhere from  about 5 to about 365 days, or in more particular embodiments any of 30, 45, or 90 days.  (Col.24, L.18-28).  When combined with the description of implants releasing latanoprost from PLGA microspheres embedded in a biodegradable hydrogel as taking place over “weeks,” the disclosure of Jarrett I implies the formation of implants where the hydrogel degrades before drug has completely released from the embedded microspheres, implying the “IRR” of the instant claims.  (Col.36, L.13-16).  A particularly described active agent for encapsulation is the instantly elected travoprost of Claim see In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Succinimidyl adipate is specifically recited as a particular end-terminated PEG useful in the invention to provide longer-term release of actives contained therein.  (Col.36, L.8-13).  Jarrett I indicates that microsphere size, and the concentration and molecular weight of the hydrogel polymers employed, gives rise to the ability to manipulate and control the release of travoprost from hydrogels into which they are incorporated.  (Col.36, L.24-56).  In a specifically described embodiment of microsphere formation, PLGA microparticles containing about 10% latanoprost were manufactured.  (Col.39, L.1-20).  In a particular embodiment, 4-armed 20kDa PEG end-terminated by succinimidyl adipate (“4A220kSAP”) representing about 18.8% dry weight of the combined weight of matrix and particles is combined with latanoprost microspheres and trilysine to provide a microsphere composite which is dried.  (Col.41, “Example 16”).  Alternative embodiments show rods of 1.6mm diameter having a matrix to matrix/particle concentration of 
Concerning various component weights, concentrations, implant diameters and the like recited by the claims, it is important to recall that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, when the art establishes a particular utility associated with a particular composition component to be used, differences in concentration of those components will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In addition to the particular latanoprost concentrations and implant diameters above serving as starting points for such routine optimization, Jarrett explicitly describes the hydrogel as preventing the rapid clearance of microparticles while not impairing their ability to release drug.  Combined with the teaching concerning the protective effect the hydrogel provides to the microparticles, the skilled artisan would understand that the relative amounts of  hydrogel and microparticles are result-effective variables suitable for optimization via little more than routine experimentation.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of polymers and active agents, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of travoprost (representing about 2.5% of the depot and about 20-80% of the particles)/PLA, PGA, PLGA polymer microspheres of between 30-50 microns containing polymers of various molecular weights, embedded within a desiccated crosslinked PEG-SAP polymer matrix representing 30-50% of the depot to provide a 1mm or smaller rod injectable through a 30 gauge-needle for insertion in to the anterior portion of the eye to treat glaucoma, from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”  This is again because the use of each of these materials is 
Despite this, nothing of Jarrett I specifically describes placing such biodegradable latanoprost or travoprost-eluting rods in the anterior chamber, or more specifically in the iridocorneal angle, to deliver the active to the anterior chamber and by so doing treat glaucoma.
Jarrett II also describes biodegradable hydrophilic hydrogel compositions containing dispersed lipophilic particles containing a therapeutic agent.  (Abs.).  Jarrett II describes using as hydrogel polymers multiarmed copolymers of PEG and SAP, [0064], in a particular embodiment employing the same 4a20KSAP dendrimer as is described by Jarrett I.  [0143].  Each of travoprost and latanoprost is described as a particular therapeutic agent to be used in such implants, [0100], with placement of the implants into the anterior portion of the eye a specific location for implantation of such drug delivering hydrogels.  [0112].
Robinson describes treating ocular conditions such as glaucoma by depositing biocompatible, biodegradable sustained release drug delivery systems incorporating microspheres to the anterior chamber of the eye.  (Abs., Pg.1, Pg.4, Pg.5).  Embodiments of microspheres useful in such devices have sizes falling within the rage of 30-50 microns, a range overlapping and rendering obvious that of the instant claims.  (Pg.3), see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Robinson indicates that microparticles of this size are desirable owing to their ability to settle into the inferior angle following intracameral injection of microsphere compositions into the anterior chamber.  (Pg.31).  Derivatives of polylactic acid are specifically recited as particular biodegradable hydrogel polymers useful in such applications.  
On the basis of Robinsons’ teaching of the utility of biodegradable polylactic acid derivative polymer microspheres containing agents such as travoprost or latanoprost as compositions injectable into the anterior chamber, specifically to permit the accumulation of latanoprost-eluting microspheres in the anterior angle, or what applicants describe as the “iridocorneal angle” for the treatment of glaucoma, and the Jarrett II teaching concerning injecting into the anterior segment of the eye compositions containing particles containing a drug such as travoprost or latanoprost suspended in, among others, a PEG/SAP polymer it would have been prima facie obvious to have used the injectable polylactic acid derivative hydrogel microsphere-containing depots of Jarrett I designed to degrade more rapidly than the PLGA particles contained within in the methods of Robinson on the basis of these Jarret I compositions being recognized by the art as suitable for injection to providing transcleral perpetration of the See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use), see also In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (indicating that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination).

Claims 1-10, 14-18, 28-34, 36, 37, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett I, Jarrett II, and Robinson as applied to Claims 1-5, 9-12, 14-18, and 28-37 above, and further in view of Borgia (U.S. 9,173,773).
Jarrett I, Jarrett II, and Robinson, described in greater detail above, suggests administering to the angel of the anterior chamber of the eye a composition containing travoprost/PLA microspheres embedded within a desiccated crosslinked PEG-SAP matrix that hydrates upon insertion to the eye to release the active agent contained therein by breaking down more rapidly than drug has completed elution for the treatment of glaucoma.
Jarrett I, Jarrett II, and Robinson do not, despite indicating that such compositions should be pharmaceutically acceptably sterile, describe sterilizing such compositions via irradiation.
Borgia describes plugs for placement in the anterior portion of the eye which are suitably sterilized by, among others, irradiation.  (Col.9, L.34-38).
prima facie obvious to have sterilized the composition matrices of Jarrett I by irradiation, because Jarrett I advocates the sterilization of the compositions for placement in the anterior portion of the eye, and Borgia indicates that implantable compositions for insertion into the anterior portion of the eye can be sterilized via irradiation.  Generally, it is prima facie obvious to combine methods, each of which is taught by the prior art to be useful for same purpose, in order to arrive at a new method directed to achieving the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicants’ arguments filed 5 August 2021 have been fully considered but they are not persuasive.
Applicants arguments that none of the references of record teach or suggest an intraocular implant where the hydrogel degrades more rapidly than the PLGA microspheres embedded within, providing the property applicants refer to as “IRR,” is inaccurate, as has been set forth above concerning the teachings of Jarrett I and Robinson.  To be sure, the “Concept of IRR” may or may not be described as a “design feature” of the art; however, Jarrett I teaches drug-particle carrying hydrogels designed to break down over a period of days, as well as depots where drug is delivered over a period of weeks from PLGA microspheres placed within such hydrogels.  When combined with the Robinson teachings concerning the advantages of formulating PLGA microspheres containing antiglaucoma drugs in sizes which permit the natural currents of aqueous humor within the anterior chamber to permit such drug-eluting PLGA microspheres to accumulate in the anterior angle of the eye, what applicants have quantified as “IRR” indeed appears to be suggested by the art of record.

Applicants assert that the instant invention addresses a long-felt need.  Applicants are reminded that establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution.  The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art.  In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967).  Second, the long-felt need must not have been satisfied by another before the invention by applicant.  Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).   Third, the invention must, in fact, actually satisfy the long-felt need.  In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).  Applicants have offered no evidence tending to establish the invention claimed addresses a long-felt need in the art and this argument is unpersuasive as a result.  
Applicants’ assertion of what would be clear to one of skill in the art is devoid of supporting evidence and unpersuasive as a result.  See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (indicating that "[a]n assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
Applicants assertion that the art of record fails to provide a reason to modify a hydrogel to have an IRR less than 1 is incorrect, as has been set forth in greater detail above concerning the combined teachings of particularly Jarrett I and Robinson.


Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613